UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6923


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

ENOC ALCANTARA-MENDEZ,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-hc-02178-BR)


Submitted:   September 28, 2012           Decided:   October 22, 2012


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Enoc Alcantara-Mendez, Appellant Pro Se.       David T.       Huband,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Enoc   Alcantara-Mendez       appeals    the    district    court’s

orders committing him to the custody of the Attorney General

under    18    U.S.C.   §   4246   (2006)    and    denying    his    motions    for

reconsideration.        Our review of the record leads us to conclude

that     the     district    court     did    not      err    in     finding    that

Alcantara-Mendez met the criteria for commitment and did not err

in denying his motions for reconsideration.                        Accordingly, we

affirm    the    district    court’s   orders.         We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2